Citation Nr: 0903992	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-17 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1960.  He had additional service in the National 
Guard from June to August 1959 and from July 1960 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  In July 2007, the Board 
remanded the claims for further development. 


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was first manifested 
many years after the veteran's service and has not been 
medically related to his service. 

2.  Tinnitus was first manifested many years after the 
veteran's service and has not been medically related to his 
service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred or 
aggravated in the veteran's active duty service or period of 
active duty for training; nor may it be so presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service or period of active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004 and November 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2004 notice informed the veteran of 
information and evidence necessary to substantiate the claims 
for service connection and of the relative burdens of VA and 
the veteran, relating the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
In response, the veteran notified VA in November 2007 that he 
had nothing to further to submit. 

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claim based on all the evidence in the October 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.



Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends are the result of noise 
exposure both on active duty and during his service with the 
National Guard.  Generally, in order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With specific regard to National Guard service, service 
connection may be granted for disability resulting from 
either disease or injury incurred in, or aggravated while 
performing, active duty for training (ACDUTRA).  With respect 
to time periods of inactive duty training (INACDUTRA), 
service connection may only be granted for injury so incurred 
or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  In this case, the veteran seeks service connection 
for diseases; thus, periods of INACDUTRA are irrelevant to 
the claim.

Service treatment records include the veteran's enlistment 
examination in June 1959, and his separation examination in 
January 1960.  Objective audiometric testing was not 
performed.  However, on his report of medical history on both 
occasions, the veteran did deny ear trouble of any kind.  The 
remainder of the service treatment records are negative for 
findings referable to the veteran's hearing acuity or the 
presence of tinnitus.  Regardless, the veteran's service 
personnel records do confirm that he was a single engine 
mechanic and crew chief while on active duty and during his 
several confirmed periods of ACDUTRA thereafter.  This 
military occupational specialty is consistent with noise 
exposure.  Therefore, an in-service event is presumed, in the 
form of this exposure.  

In-service noise exposure is not the sole criterion for 
service connection.  As explained above, there must also be a 
current diagnosis of a disability which is related by medical 
evidence to the in-service event.  Here, the medical evidence 
of record confirms diagnoses of bilateral sensorineural 
hearing loss and tinnitus.  See VA examination, April 2008.  
The remaining question, therefore, is whether there is 
medical evidence of a nexus between these disabilities and 
his service.  

The veteran underwent two VA examinations in the course of 
the adjudication of his claims.  The initial examination, in 
July 2004, did not result in an opinion on etiology of either 
disorder, as the audiologist indicated that she was unable to 
resolve the issue, essentially finding it unclear as to 
whether he had exposure in service.  As the veteran's MOS is 
one indicative of noise exposure, however, the Board remanded 
the claims for further development.  As a result, the veteran 
underwent an additional examination in September 2008.  The 
audiologist was advised in the exam request that the veteran 
had, in fact, been exposed to noise during his active 
military service.  She was requested to obtain a history of 
both his in-service and post-service noise exposure.  Upon 
reviewing the file, she was asked to opine as to whether the 
current hearing loss and tinnitus were related to his 
military noise exposure.  

The audiologist reviewed the relevant facts in the claims 
file, as evidenced by her accurate rendering of the same in 
the exam report.  The veteran reported both his military 
noise exposure and his post-service noise exposure.  Specific 
to his work after service, the veteran reported working for 7 
years in a ship yard and then 2 to 3 years in a chemical 
plant, during which he was exposed to the noise of industrial 
machinery operations.  Although the veteran's representative 
argues most recently that the examiner speculated on the 
veteran's post-service exposure, these statements cited in 
the exam are consistent with the veteran's prior reports of 
his post-service exposure in the outpatient clinical records 
during treatment.  See, e.g., VA audio consult, March 2004.  

Based on her review of the file and full examination of the 
veteran, the audiologist opined that the veteran's hearing 
loss and tinnitus were less likely as not caused by his in-
service acoustic trauma.  In making this conclusion, she 
relied on the veteran's lack of in-service complaints 
regarding his hearing, his post-service civilian noise 
exposure, the configuration of his hearing loss, and his age.  
She also noted that while the veteran reported in this exam 
that he had had tinnitus since 1965, he had previously 
reported at his VA exam in 2004 that he could not recall when 
it began.  

This is the sole opinion of record relating to etiology of 
the veteran's hearing loss and tinnitus.  It was offered by a 
competent medical professional, who thoroughly reviewed the 
claims file, and she relied on the pertinent facts from the 
file in order to reach her conclusion.  She offered a 
rationale for her opinion, finding other factors at play in 
the formation of the veteran's hearing loss and tinnitus.  
Thus, it is highly probative on the issue of nexus.

The September 2008 opinion is not contradicted by the 
remaining medical evidence.  Notably, the veteran underwent a 
VA general medical examination in May 1968.  His hearing was 
noted to be normal, with no complaints of decreased acuity or 
tinnitus.  Subsequent outpatient clinical records date from 
January 1999.  The veteran was first treated for complaints 
of decreased hearing acuity in March 2004, at which time he 
reported both military noise exposure and post-service 
industrial noise exposure.  He also noted bilateral high 
pitch tinnitus "at times."  This is more than forty years 
after his last confirmed service exposure.  

The Board has also considered the veteran's own assertions 
and those of his representative that his current hearing loss 
and tinnitus were caused by his noise exposure in service.  
Such assertions, however, are afforded no probative weight in 
the absence of evidence that the veteran or his 
representative has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran or his representative possess 
medical knowledge which would render their opinions as to 
etiology competent.  Absent credible and competent evidence 
to the contrary, the Board is not in a position to further 
question the September 2008 VA medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  An organic disease of the nervous system, such 
as sensorineural hearing loss, is considered a presumptive 
disability under this provision.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  In this 
case, the veteran separated from active duty service in 
February 1960.  The first documented diagnosis of 
sensorineural hearing loss, however, is in March 2004.  As 
this is outside the applicable one year time period, 
presumptive service connection is not warranted.

In sum, although the veteran has confirmed noise exposure 
during active service, the elements for granting service 
connection have not been met with respect to either his 
hearing loss or his tinnitus.  Specifically, the credible 
medical evidence finds against a conclusion that there is a 
nexus between his current disabilities and his service.  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Service connection is not warranted for either of his claimed 
disorders.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


